Title: [Diary entry: 15 October 1770]
From: Washington, George
To: 

Monday 15th. Went to view some Land which Captn. Crawford had taken up for me near the Yaughyaughgane distant about 12 Miles. This Tract which contains about 1600 Acres Includes some as fine Land as ever I saw—a great deal of Rich Meadow and in general, is leveller than the Country about it. This Tract is well Waterd, and has a valuable Mill Seat (except that the stream is rather too slight, and it is said not constant more than 7 or 8 Months in the Year; but on acct. of the Fall, & other conveniences, no place can exceed it). In going to this Land I passd through two other Tracts which Captn. Crawford had taken up for my Brothers Saml. and John. That belonging to the former, was not so rich as some I had seen; but very valuable on acct. of its levelness and little Stone, the Soil & Timber being good. That of the latter, had some Bottom Land up on sml. Runs that was very good (tho narrow) the Hills very rich, but the Land in genl. broken. I intended to have visited the Land which Crawford had procurd for Lund Washington this day also, but time falling short I was obligd to Postpone it making it in the Night before I got back to Crawfords where I found Colo. Stephen. The Lands which I passd over today were generally Hilly, and the growth chiefly white Oak, but very good notwithstanding; & what is extraordinary, & contrary to the property of all other Lands I ever saw before, the Hills are the richest Land, the soil upon the sides and Summits of them, being as black as a Coal, & the Growth Walnut, Cherry, Spice Bushes &ca. The flats are not so rich, & a good deal more mixd with stone.